Title: John Quincy Adams to John Adams, 13 May 1781
From: Adams, John Quincy
To: Adams, John


     
      Honour’d Sir
      Leyden May 13th 1781
     
     As you may possibly not come here before the 18th I write to know, if I must leave these lodgings at that time, as the month will then be up, and if I stay any longer I must begin another month.
     I have finish’d Phaedrus’s fables and the lives of Miltiades, Themistocles, Aristides, Pausanias, Cimon, and Lysander; and Am going next upon Alcibiades in Cornelius Nepos, I shall begin upon Alcibiades next. I transcribe and learn also a Greek verb through the Active, Passive and Medium Voices every day.
     We have no news here, though as you know Sir, this is a barren place for that. Please to write me them if you have any. I saw Mr. Luzac last evening he desires his respects to you.
     
      I am your dutiful Son,
      John Quincy Adams
     
     
      P.S. I hope brother Charles has got entirely well. Dr. Waterhouse says he gets flesh. I should be very glad if he would write to me.
     
     
    